 



EXHIBIT 10.2
[CONFORMED COPY]
AMENDED AND RESTATED JOINT DEVELOPMENT AGREEMENT
          AMENDED AND RESTATED JOINT DEVELOPMENT AGREEMENT (this “Agreement”),
dated as of August 7, 2006, between EMDEON PRACTICE SERVICES, INC., a Delaware
corporation (“Practice Services”), and WEBMD HEALTH CORP., a Delaware
corporation (“WebMD”).
          WHEREAS, Practice Services offers electronic medical record products
(together with all similar Practice Services products, services or applications
that hold medical information regarding patients, and the data included therein,
which may be portable to a personal health record “EMR Product”) to physician
practices;
          WHEREAS, WebMD provides a Personal Health Record product (such
product, as updated and modified by WebMD from time to time, the “WebMD PHR
Product”) to its clients, their eligible employees and their dependents;
          WHEREAS, Practice Services, WebMD and Emdeon Corporation previously
entered into a Joint Development Agreement (the “Original Agreement”), dated as
of January 31, 2006 (the “Effective Date”);
          WHEREAS, pursuant to the Original Agreement, Practice Services and
WebMD have created a joint task force (the “Joint Task Force”) to explore
potential opportunities for leveraging Practice Services’ assets in the area of
the EMR Product and WebMD’s assets in the area of the PHR Product;
          WHEREAS, the parties hereto desire to enter into this Agreement to
amend and restate the Original Agreement in its entirety as hereinafter set
forth, which includes the removal of Emdeon Corporation as a party.
          NOW, THEREFORE, in consideration of the promises and the mutual
agreements and covenants hereinafter set forth, and intending to be legally
bound, the parties hereto agree to amend and restate the Original Agreement in
its entirety to read as follows:
     SECTION 1. Joint Development
     (a) Integration Plan. The parties have agreed to an integration plan (which
will comply with applicable law and privacy and security requirements), attached
as Exhibit A hereto, for integrating the WebMD PHR Product (as defined below)
and the EMR Product so as to enable patients and physicians to communicate more
effectively (the “Integration Plan”). In accordance with the Integration Plan,
the integration of the EMR Product with the WebMD PHR Product will, inter alia,
allow users of WebMD’s personal health record services to import information
from the EMR Product.
     (b) Exclusivity. During the term of this Agreement, (i) WebMD shall be the
exclusive entity with which Practice Services will integrate its EMR Product
with a PHR Product (as defined below), and (ii) Practice Services will not
integrate its EMR Products (or provide or furnish data from an EMR

 



--------------------------------------------------------------------------------



 



Product) with or into any PHR Product, other than the WebMD PHR Product, unless
the parties mutually agree otherwise. For purposes of this Agreement, the term
“PHR Product” shall mean any personal health record application or any other
service, product or application that holds personally identifiable information
regarding an individual. Notwithstanding the foregoing, in the event that
pursuant to a client request in connection with the marketing and selling by
Practice Services of its practice management products, Practice Services is
required to deliver a PHR Product as part of such product sale (other than the
WebMD PHR Product), Practice Services will use reasonable commercial efforts to
promote the WebMD PHR Product to meet such requirement, and if after good faith
attempts to promote and deliver the WebMD PHR Product, Practice Services is
unsuccessful in delivering the WebMD PHR Product and is reasonably at risk for
not obtaining the client’s business related thereto as a result of a failure to
integrate with a PHR Product, Practice Services will be permitted to proceed to
integrate with such competitive PHR Product. Notwithstanding anything to the
contrary provided herein, this provision is not intended to prohibit transfer of
data or integration on a provider-to-provider basis.
     (c) Data Sharing. The parties will perform the responsibilities as
described in the Integration Plan in accordance with time lines to be reasonably
established by the parties. The parties intend to devote sufficient efforts for
completion of the Integration Plan on an expedited basis. Practice Services
agrees that, subject to applicable law, it will provide WebMD reasonable access
to the information (the “EMR Data”) collected by Practice Services through its
EMR Products for the purpose of enabling WebMD to engage in and support the
WebMD PHR Product. To the extent that consent of any provider, patient or other
third party is necessary to provide the EMR Data to WebMD, Practice Services
agrees to use commercially reasonable efforts to obtain all such necessary
consents during the term of this Agreement. Practice Services shall provide
WebMD with written notice of the actual or impending revocation or
ineffectiveness of any such consent as soon as reasonably possible upon Practice
Services’ receipt of such information. After the termination of this Agreement,
WebMD shall have the right to continue to use and receive EMR Data for the
benefit of the users of the WebMD PHR Products which include EMR Data, except to
the extent that any applicable consent has been revoked or is otherwise no
longer effective.
     (d) Product Roll-Out. The parties contemplate that the PHR Product
integration described in the Integration Plan will become part of Practice
Services’ standard product offering, and the parties will consult with each
other as to the implementation and roll-out related thereto.
     SECTION 2. Ownership/TradeMarks/ServiceMarks
     (a) Continuation of Parties’ Businesses. As between WebMD and Practice
Services, each party retains all its right, title and interest in each of its
products. Nothing in this Agreement shall limit or restrict in any way either
party hereto from engaging in any business activities or developing any
products, except that each party shall be bound by its confidentiality
obligations contained herein as they relate to Confidential Information.
     (b) Grant of License to Practice Services. Subject to the terms and
conditions of this Agreement, WebMD hereby grants to Practice Services a
non-exclusive worldwide right and license to use the trade names, trademarks,
logos and service marks owned by WebMD (and/or WebMD’s suppliers, subsidiaries
or affiliates, as applicable) (the “WebMD Marks”) in the form provided to
Practice Services by WebMD solely for use in marketing activities and solely to
the extent necessary to perform Practice Services’ obligations under this
Agreement. Title to and ownership of all WebMD Marks shall remain entirely with
WebMD and use of WebMD Marks shall be in conformance with applicable trademark
usage policies and quality control standards, in each case as established by
WebMD and provided to Practice Services from time to time. The license granted
by WebMD to Practice Services

2



--------------------------------------------------------------------------------



 



hereunder shall automatically and immediately terminate upon the expiration or
termination of this Agreement except as otherwise set forth herein.
     (c) Grant of License to WebMD. Subject to the terms and conditions of this
Agreement, Practice Services hereby grants to WebMD a non-exclusive worldwide
right and license to use the trade names, trademarks, logos and service marks
owned by Practice Services (the “Practice Services Marks”) in the form provided
to WebMD by Practice Services solely for use in marketing activities and solely
to the extent necessary to perform WebMD’s obligations under this Agreement.
Title to and ownership of all Practice Services Marks shall remain entirely with
Practice Services and use of the Practice Services Marks shall be in conformance
with applicable trademark usage policies and quality control standards, in each
case as established by Practice Services and provided to WebMD from time to
time. The license granted by Practice Services to WebMD hereunder shall
automatically and immediately terminate upon the expiration or termination of
this Agreement except as otherwise set forth herein.
     SECTION 3. Term; Termination
     (a) Initial Term. The term of this Agreement shall commence on the date
hereof and shall remain in effect for a period of five (5) years from the
Effective Date, unless sooner terminated in accordance with the provisions of
Section 3(b) or 3(c).
     (b) Termination for breach. In the event Practice Services or WebMD
materially breaches this Agreement and fails to cure such breach within ninety
(90) days following receipt of written notice describing in reasonable detail
the facts and circumstances concerning the breach, the other party may terminate
this Agreement. Notwithstanding the foregoing, if either party alleges a breach
of this Agreement by the other party and such other party disputes such
allegations of breach, the party alleging breach agrees to continue to perform
its obligations hereunder until such dispute is resolved by the parties or by a
determination through arbitration as provided in Section 5, without prejudice to
all remedies available to WebMD, provided that this provision is not intended to
prevent WebMD from exercising its right to terminate this Agreement in
accordance with the provisions of Section 3(c) subject to the second sentence of
Section 3(c).
     (c) Termination by WebMD. At any time during the term of this Agreement,
WebMD may, in its sole discretion and with or without cause, terminate this
Agreement, upon at least ninety (90) days written notice from WebMD. In the
event that the parties are providing to a third party an integrated EHR Product
with the WebMD PHR Product pursuant to the terms of this Agreement,
notwithstanding any termination of this Agreement by WebMD pursuant to the
preceding sentence, WebMD will continue to make such application available to
Practice Services for the Initial Term of this Agreement for such party (i.e.,
five years from the Effective Date), unless the parties mutually negotiate and
agree in writing on a different term at the time the parties provide such
application.
     SECTION 4. Confidential Information
     (a) Definition. “Confidential Information” means any confidential, trade
secret or other proprietary information disclosed by one party to the other
under or in connection with this Agreement, except for information that: (i) is
already known to the receiving party without restriction at the time received
from the disclosing party, (ii) is developed by the receiving party independent
of the receiving party’s Confidential Information; (iii) is obtained from a
source other than the disclosing party not known to be subject to an obligation
of confidentiality and without breach of this Agreement; (iv) is in the public
domain when received, or thereafter enters the public domain through no fault of
the receiving party; (v) is lawfully required to be disclosed to any
governmental agency or is otherwise required to be disclosed by law, provided
that, before making such disclosure, the receiving party shall give the

3



--------------------------------------------------------------------------------



 



disclosing party an adequate opportunity to interpose an objection or take
action to assure confidential handling of such Confidential Information.
Confidential Information also includes Individual Information (as described
below).
     (b) Restrictions on Use. The receiving party shall: (i) not disclose the
Confidential Information to any third party, other than its employees, agents or
independent contractors who are bound, in writing, by similar confidentiality
obligations and who have a need to know such Confidential Information, (ii) not
use the Confidential Information in any fashion except for purposes of
performing this Agreement, and (iii) take steps consistent with its protection
of its own confidential and proprietary information (but in no event exercise
less than reasonable care) to prevent unauthorized disclosure of the
Confidential Information.
     (c) Personal Data. In the performance of this Agreement, Practice Services
and WebMD and their employees, subcontractors, and other agents may have access
to certain Confidential Information of each other’s respective clients referred
to as “Individual Information”. Individual Information includes, but is not
limited to, information which, in coded or uncoded format, in whole or in part,
relates to patient records or any patient identifiable information, dependents
or physicians, including, without limitation, their respective names, addresses,
zip codes, social security numbers, drug or medical claims data, or other
personal data.
     (d) Termination. Except as provided in Section 1(c), upon the termination
or expiration of this Agreement, the parties shall promptly return or destroy
all Confidential Information of the other and not retain any copies of the
Confidential Information of the other party.
     SECTION 5. Disclaimers
     (a) EXCEPT IN CONNECTION WITH A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, IN NO EVENT SHALL EITHER PRACTICE SERVICES OR WEBMD OR THEIR
RESPECTIVE SUPPLIERS OR LICENSORS BE LIABLE UNDER ANY THEORY OF LIABILITY,
HOWEVER ARISING, FOR INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF
ANY KIND ARISING OUT OF THIS AGREEMENT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
     (b) WEBMD’S AGGREGATE LIABILITY FOR ALL DAMAGES, LOSSES AND CAUSES OF
ACTION IN ANY CALENDAR YEAR IN ANY WAY RELATED TO THIS AGREEMENT, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EITHER JOINTLY OR SEVERALLY,
SHALL NOT EXCEED ONE MILLION DOLLARS ($1,000,000) IN ANY SUCH CALENDAR YEAR.
THIS SECTION REFLECTS AN ALLOCATION OF RISK BETWEEN THE PARTIES, IS NOT A
PENALTY, AND SHALL BE EXCLUSIVE. THIS SECTION SHALL APPLY DESPITE ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED WARRANTY OR REMEDY.
     (c) NEITHER WEBMD NOR PRACTICE SERVICES MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED (A) REGARDING THE USEFULNESS, ACCURACY,
COMPLETENESS, FEASIBILITY, RELIABILITY OR EFFECTIVENESS OF ITS RESPECTIVE
SERVICES OR PRODUCTS; OR (B) THE AMOUNT OF SALES THAT MAY BE GENERATED FROM THE
OTHER’S PRODUCTS OR SERVICES. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY
MAKES ANY REPRESENTATIONS THAT THE OTHER’S USE OF ITS PRODUCTS OR SERVICES WILL
BE UNINTERRUPTED OR ERROR FREE. THE EXPRESS WARRANTIES IN THIS SECTION 5(c) ARE
IN LIEU OF ALL OTHER WARRANTIES BETWEEN THE PARTIES, WHETHER EXPRESS, IMPLIED OR

4



--------------------------------------------------------------------------------



 



STATUTORY, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT, AND SUCH
WARRANTIES ARE HEREBY DISCLAIMED.
     SECTION 6. Miscellaneous
     (a) Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or in equity.
     (b) Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by WebMD and Practice Services or, in the case of a
waiver, by the party or parties against whom the waiver is to be effective.
     (c) No Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder (other than a failure or delay beyond a period of
time specified herein) shall operate as a waiver thereof and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.
     (d) Notice Generally. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 6(d)):
If to Practice Services:
Emdeon Practice Services, Inc.
2202 N. West Shore Blvd., Suite 300
Tampa, FL 33607
Attn: President
If to WebMD:
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Attn: General Counsel
or at such other address as may be substituted by notice given as herein
provided.
     (e) Successors and Assigns. No party shall assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the other parties; provided, however, that Practice Services may assign or
transfer, in its sole discretion and without the consent of WebMD, its rights or
obligations under this Agreement to one or more direct or indirect wholly-owned
subsidiaries of Practice Services’ ultimate parent; provided, further, that no
such assignment by Practice Services shall relieve Practice Services of its
obligations hereunder. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto as
hereinafter provided. In addition, in the event of any sale, transfer, change of
control or other disposition, restructuring or

5



--------------------------------------------------------------------------------



 



reorganization of Practice Services or its business (including by way of stock
sale, by sale of all or substantially all its assets or by any other means or
manner or structure) to a third party, Practice Services and its business shall
continue to be subject to the obligations applicable to it and its business
under this Agreement. This Agreement shall remain in effect in accordance with
its terms regardless of the percentage ownership, if any, that Emdeon
Corporation holds of WebMD, and regardless of any sale, transfer, change of
control or other disposition, restructuring or reorganization of Emdeon
Corporation or WebMD, or the respective businesses thereof (including by way of
stock sale, by sale of all or substantially all its assets or by any other means
or manner or structure).
     (f) No Third Party Beneficiaries. No person other than the parties hereto
and their successors and permitted assigns are intended or shall be deemed to be
a beneficiary of this Agreement.
     (g) Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
     (h) Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
          (i) In an effort to resolve informally and amicably any claim or
controversy arising out of or related to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, each party shall
notify the other of any difference or dispute hereunder that requires
resolution. Practice Services and WebMD shall each designate an executive
officer to investigate, discuss and seek to settle the matter between them. If
the two are unable to settle the matter within 30 days after such notification,
or such longer time period as they shall agree upon, either party may initiate
final and binding arbitration, in accordance with Paragraph (ii) of this Section
6(h) to resolve such matter, which the parties agree is the sole and exclusive
procedure for any such dispute, except as otherwise provided therein. All
offers, promises, negotiations, conduct and/or statements, whether oral or
written, made in the course of the settlement discussions contemplated by this
Paragraph (i) by any of the parties, their agents, employees, experts and/or
attorneys are, and shall be deemed, confidential, and made executed and
delivered solely for the purposes of settlement or compromise, and inadmissible
for any purpose, including, without limitation, impeachment, in any arbitration
or other proceeding involving the parties or any third parties, or in any court
or forum whatsoever, provided however that the use of a statement or information
as contemplated in a settlement under this Paragraph (i) that would be
admissible or discoverable shall not be rendered inadmissible or
non-discoverable solely as a result of such use.
          (ii) The following process shall be followed if, and after, the
informal procedures in Paragraph (i) above do not result in a resolution of the
matter. Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate (collectively, a “Claim”), shall be determined by binding
arbitration in New York, New York before three arbitrators. The arbitration
shall be administered (including selection of the arbitrators) by JAMS
(www.jamsadr.com) pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction
permitted under the terms of this Section 6(h). In the event of any Claim under
this Agreement or the enforcement of any right under this Agreement by either
party, regardless of whether WebMD or Practice Services prevails, each party
hereby agrees to be responsible for all its own costs and expenses relating
thereto, including the reasonable attorneys fees and expenses of its attorneys
and other professionals it may retain. The parties hereby agree to submit to the
exclusive personal and subject matter jurisdiction and to the venue of the
Supreme Court of the State of New York, County of New York, for all purposes
associated with this

6



--------------------------------------------------------------------------------



 



Agreement, including the agreement to arbitrate, enforcing the agreement to
arbitrate, and seeking provisional relief pending award and entering judgment
upon the award. Nothing contained in this Section shall preclude the arbitrators
from granting, where appropriate, injunctive or other provisional relief pending
a final award. Notwithstanding the provisions of this Section 6, either party
may pursue any provisional remedy (including but limited to preliminary
injunctive relief) to either restrain or mandate certain conduct in the courts
designated in this Section. The parties shall have the right to obtain such
provisional injunctive relief from a court of law designated in this Section
pending the determination and award in the arbitration proceeding. If JAMS is no
longer available or is unwilling to accept the designation provided hereunder,
the parties shall mutually agree upon a substitute professional neutral
administrator to replace JAMS.
     (i) Severability. If any term or other provision of this Agreement is held
to be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
     (j) Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
     (k) Independent Contractors. The parties hereto are independent contractors
engaged in the operation of their own respective business. Neither party is, or
is to be considered as, the agent or employee of the other for any purpose
whatsoever. Neither party has the authority to enter into contracts or assume
any obligations for the other party or make any warranties or representations on
behalf of the other party. Nothing in this Agreement shall be construed to
establish a relationship or joint venture between the parties.
     (l) Cumulative Remedies. The rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.
     (m) Construction. Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

                      EMDEON PRACTICE SERVICES, INC.    
 
                    By:   /s/ Marc L. Harrison                  
 
      Name:   Marc L. Harrison    
 
      Title:   VP — Legal    
 
                    WEBMD HEALTH CORP.    
 
                    By:   /s/ Wayne T. Gattinella                  
 
      Name:   Wayne T. Gattinella    
 
      Title:   Chief Executive Officer    

ACKNOWLEDGEMENT
     The undersigned hereby acknowledges receipt of this Agreement and, by
signing below, hereby consents to the amendment and restatement of the Original
Agreement, as set forth herein.

                      EMDEON CORPORATION    
 
                    By:   /s/ Charles Mele                  
 
      Name:   Charles Mele    
 
      Title:   EVP — GC    

8